   Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION                         Case No. 1:15-cv-07488-CM (RWL)



      FOREST’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE
    NO. 6: PRECLUDE “LITIGATION RISK” OR “RISK AVERSION” OR
  PURPORTED “EARLY ENTRY” AS PROCOMPETITIVE JUSTIFICATIONS




                               Counsel for Defendants Actavis plc, Forest
                               Laboratories, LLC, Forest Laboratories, Inc., and
                               Forest Laboratories Holdings Ltd.
       Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 2 of 13



                                                TABLE OF CONTENTS

ARGUMENT .......................................................................................................................... 1

      I.    Evidence of Both Business Uncertainty During Litigation and the Separate Concept
            of Risk Aversion Are Relevant and Admissible Considerations ................................... 1

            A.      Actavis Does Not Preclude Forest from Offering Evidence of Business
                    Justifications, Including Avoiding the Cost of Business Uncertainty ................... 2

            B.      DPPs Admit that Evidence of Risk Aversion Is Relevant to the Issue of
                    Causation.......................................................................................................... 5

      II. Permitting Early Entry of Generic Namenda IR is a Procompetitive Benefit of the
          Namenda Patent Settlement Agreements ..................................................................... 6

CONCLUSION....................................................................................................................... 9
       Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 3 of 13



                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)
                                                              CASES

Apotex, Inc. v. Cephalon, Inc.,
   No. 2:06-cv-02768 (E.D. Pa. July 5, 2017), ECF No. 1256...................................................4

FTC v. Actavis, Inc.,
   570 U.S. 136 (2013)................................................................................................ 2, 3, 4, 5

Ironworkers Dist. Council v. Andreotti,
    C.A.-9714-VCG, 2015 Del. Ch. LEXIS 135 (Del. Ch. Ct. May 8, 2015) ...............................3

Leegin Creative Leather Prods. v. PSKS, Inc.,
   551 U.S. 877 (2007)............................................................................................................2

In re Lidoderm Antitrust Litig.,
    No. 3:14-md-02521, 2018 WL 7814761 (N.D. Cal. Feb. 7, 2018) .....................................1, 5

In re Namenda Direct Purchaser Antitrust Litig.,
    331 F. Supp. 3d 152 (S.D.N.Y. 2018) ..................................................................................6

In re Wellbutrin XL Antitrust Litig.,
    868 F.3d 132 (3d Cir. 2017) ................................................................................................6

                                                STATUTES AND RULES

Fed. R. Evid. 702......................................................................................................................7

                                                    MISCELLANEOUS

Bret Dickey, Jonathan Orszag & Laura Tyson, An Economic Assessment of Patent
   Settlements in the Pharmaceutical Industry, 19 Ann. Health L. 367 (2010) .......................4, 5

Michaela Keet, Heather Heavin, & Shawna Sparrow, Indirect and Invisible
   Organizational Costs: Making Informed Decisions about Litigation and
   Settlement, 20 Cardozo J. Conflict Resol. 49 (2018) .............................................................3

Saul Morgenstern & Adam Pergament, Commentary: Applying the Rule of
   Reason in the Post-Actavis World, 2018 Colum. Bus. L. Rev. 45 .........................................4




                                                                   ii
     Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 4 of 13



       DPPs’ motion in limine number 6 seeks to preclude Forest from presenting evidence on

two loosely related topics — “risk aversion” and early entry. The motion should be denied as to

both issues.

                                           ARGUMENT

I.     Evidence of Both Business Uncertainty During Litigation and the Separate Concept
       of Risk Aversion Are Relevant and Admissible Considerations

       DPPs assert that Forest should be precluded from arguing that it is “risk averse,” and that

risk aversion should be read broadly to include a desire for “business certainty” that might

otherwise be prevented by the litigation process. ECF No. 744, Mem. in Supp. of Pls.’ Mot. In

Limine No. 6: Preclude “Litigation Risk” or “Risk Aversion” or Purported “Early Entry” as

Procompetitive Justifications (“DPPs’ MIL 6”) at 1, 3. But DPPs’ motion misconstrues Forest’s

arguments and is premised on a misunderstanding of the structure of the rule of reason.

       DPPs improperly seek to preclude Forest from offering its business justifications for the

settlement by conflating business certainty with risk aversion. DPPs’ MIL 6 at 3 (“The Court

should likewise block any attempt by Defendants to ‘backdoor’ a risk aversion defense under the

guise of the avoidance of ‘business (un)certainty.’”). But as other courts have held, Forest’s

business reasons for settling, including a general preference for settlement, the certainty settlement

provides, and the elimination of costly distractions to management (among other reasons), are

relevant and cognizable explanations for the alleged payment under Actavis. See, e.g., In re

Lidoderm Antitrust Litig., No. 3:14-md-02521, 2018 WL 7814761, at *7 (N.D. Cal. Feb. 7, 2018)

(holding evidence of “certainty and fewer distractions” may be relevant under step one of the rule

of reason as explanations for the alleged payment).

       DPPs also mischaracterize Forest’s argument as seeking to justify the alleged payment to

Mylan through what DPPs calls “risk aversion”; in reality, Forest intends to offer evidence of risk
     Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 5 of 13



aversion not as a justification, but because risk aversion is relevant to the issue of causation. Such

argument is plainly proper under Actavis.

       A.      Actavis Does Not Preclude Forest from Offering Evidence of Business
               Justifications, Including Avoiding the Cost of Business Uncertainty

       DPPs’ claim that Actavis forecloses evidence of “business uncertainty” is simply incorrect.

DPPs’ MIL 6 at 3-6. Actavis’ concern with large and unexplained payments stems from a concern

that the only explanation for such a payment may be that it was made to protect a weak patent.

See FTC v. Actavis, Inc., 570 U.S. 136, 157-58 (2013) (expressing view that size of payment,

relative to explanations, can be used to glean “that the patentee has serious doubts about the

patent’s survival”).   Because business reasons for a payment may be independent of any

consideration of the relative patent merits, Actavis did not foreclose defendants from putting forth

evidence that an alleged payment is “explained” by business reasons. Id. at 156.

       In fact, Actavis calls for an open-ended inquiry under the rule of reason into explanations

for the payment, other than patent weakness. Id. (allowing defendant to show a payment is

explained by “traditional settlement considerations” including “avoided litigation costs,” “fair

value for services,” or “other justifications”); see also Leegin Creative Leather Prods. v. PSKS,

Inc., 551 U.S. 877, 885-86 (2007) (“Under [the rule of reason], the factfinder weighs all of the

circumstances of a case in deciding whether a restrictive practice should be prohibited as imposing

an unreasonable restraint on competition.       Appropriate factors to take into account include

‘specific information about the relevant business’ . . . .”) (citation omitted). Indeed, the Supreme

Court in Actavis rejected the FTC’s “quick look” test in favor of the broad examination of context

embodied in the rule of reason. Actavis, 570 U.S. at 158-59.

       The avoidance of business uncertainty is a valid business explanation for a settlement.

Indeed, business uncertainty is a “cost” of litigation as surely as paying lawyers or experts or court


                                                  2
      Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 6 of 13



reporters, and certainly part of the context of a patent settlement agreement. In fact, it would make

little sense to say that a patent holder can pay to avoid litigation expenses — which Actavis

specifically allows and DPPs do not contest — but not to avoid the cost of business uncertainty.

Id. at 156 (“Where a reverse payment reflects traditional settlement considerations, such as avoided

litigation costs . . . there is not the same concern that a patentee is using its monopoly profits to

avoid the risk of patent invalidation or a finding of noninfringement.”).        So long as litigation

remains pending, a business must operate under a cloud of uncertainty and cannot properly plan

for the future — particularly if its businesspeople are diverted into the litigation process rather than

being able to devote their time and attention to business planning and business operations. See,

e.g., Ironworkers Dist. Council v. Andreotti, C.A.-9714-VCG, 2015 Del. Ch. LEXIS 135, at *80

(Del. Ch. Ct. May 8, 2015) (corporation could rightly consider the time, expense, and business

impact of litigation, including the “significant distraction and impairment of morale for directors,

officers, and employees of the Company”); Michaela Keet, Heather Heavin, & Shawna Sparrow,

Indirect and Invisible Organizational Costs: Making Informed Decisions about Litigation and

Settlement, 20 Cardozo J. Conflict Resol. 49, 51 (2018) (“a cost-benefit analysis of whether to

litigate or settle must account for indirect organizational costs as well as direct legal expenses”).

The cost of this uncertainty, and of diverting businesspeople in this way, is not a “risk” of the

litigation outcome — a business involved in litigation suffers these costs whether it ultimately

wins or loses — but a cost that flows from being in litigation.         Thus, DPPs are incorrect to

characterize as “risk aversion” the desire to avoid the cloud of uncertainty and the costs to the

business of being in litigation; if anything, this desire is better characterized as “litigat ion

aversion,” the desire simply not to have to litigate.




                                                   3
      Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 7 of 13



        Indeed, a general preference for settlement and the benefits of settling, including certainty

and freedom from unnecessary distractions, are quintessential reasons for settling any case (patent

litigation or otherwise), and squarely fall into “traditional settlement considerations” specifically

recognized by Actavis. 570 U.S. at 156. Those benefits are unrelated to the strength of the patent.

        Settlement can be particularly beneficial because the business costs associated with

litigations (in terms of executive time and distraction) can be substantial. Moreover, business

certainty associated with settlement of any litigation allows companies to more efficiently budget

and allocate resources. Ex. 1, Expert Report of Lona Fowdur, Ph.D. at ¶ 75 (“The settlement likely

also benefited Forest by reducing its uncertainty about the timing of entry for generic IR . . . .

[T]he settlement reasonably would be expected to allow Forest to allocate its resources more

efficiently and profitably.”); see also Saul Morgenstern & Adam Pergament, Commentary:

Applying the Rule of Reason in the Post-Actavis World, 2018 Colum. Bus. L. Rev. 45, 56 (“The

settlement of bona fide patent litigation is both lawful and procompetitive. Among other benefits,

settlements provide certainty . . . . That certainty is important to the generic, it is important for the

brand, and it is important to the patients and payers. It saves the parties money, business time, and

the distraction of litigation.”). As such, Forest’s business reasons for settling are valid explanations

for the alleged payment. See Order at 2, Apotex, Inc. v. Cephalon, Inc., No. 2:06-cv-02768 (E.D.

Pa. July 5, 2017), ECF No. 1256 (denying motion to preclude “business reasons” for settlement);

see also Bret Dickey, Jonathan Orszag & Laura Tyson, An Economic Assessment of Patent

Settlements in the Pharmaceutical Industry, 19 Ann. Health L. 367, 375 (2010) (“Patent

settlements provide clear benefits by reducing litigation costs. In general, the cost of litigating

includes (1) direct litigation costs, (2) indirect costs, such as requiring the attention of company




                                                   4
      Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 8 of 13



executives, distracting them from the operation of the business, and (3) costs due to the

uncertainty of litigation outcomes.”) (emphasis added).

       The cases DPPs cite (DPPs’ MIL 6 at 2) do not contradict this basic principle, nor do they

take such a sweeping view of Actavis as DPPs take here. The Lidoderm decision cited by DPPs

(id.) is particularly instructive. In Lidoderm, the plaintiffs moved to preclude the defendants from

arguing that “certainty and fewer distractions” was a justification for the patent settlement

agreement. 2018 WL 7814761, at *7. Noting the difference between plaintiffs’ burden at step one

of “large and unexplained” and step two of procompetitive benefits, the court held that issues of

certainty and fewer distractions “may . . . be relevant to whether the reverse payments were ‘large

and unexplained’ . . . .” Id. This delineation of burdens is consistent with Actavis, which addressed

whether that a payment was “large” and “unexplained” under step one of the rule of reason

separately from the procompetitive justifications assessed under step two of the rule of reason. See

Actavis, 570 U.S. at 158-59 (rejecting invitation to adopt “quick look” test which would “shift[] to

‘a defendant the burden to show empirical evidence of procompetitive effects’” and instead placing

burden on plaintiff to show “anticompetitive effects” through a “large and unjustified” payment).

       B.      DPPs Admit that Evidence of Risk Aversion Is Relevant to the Issue of
               Causation

       Nor should the Court preclude evidence of actual “risk aversion,” as DPPs suggest. DPPs’

MIL 6 at 1-3. Risk aversion, when accurately defined, is relevant to the issue of causation. Risk

aversion is not, as DPPs claim, a concern by Forest about the strength of the patent. DPPs’ MIL

6 at 1-2 (discussing risk aversion as an attempt to “avoid the risk of patent invalidation or a finding

of noninfringement”) (emphasis omitted). Instead, risk aversion is the risk associated with earlier

than appropriate generic entry given the objective strength of the patent. Indeed, DPPs admit that

this sort of evidence of risk aversion is relevant to causation. DPPs’ MIL 6 at 3 (“In Wellbutrin


                                                  5
      Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 9 of 13



XL, the focus was not on justifications for the reverse payment, but on whether the reverse payment

was itself sufficient evidence of patent invalidity to overcome a causation defense.”) (emphasis

added).

          In order to succeed at trial, DPPs must show that the Forest-Mylan settlement caused

delayed generic entry. See In re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp. 3d 152,

199-201 (S.D.N.Y. 2018) (“The viability of Plaintiffs’ Section 1 claim ‘will depend on the

presence of evidence suggesting that the settlement agreements did, in fact, delay generic entry’ .

. . .”). And as Wellbutrin held, risk aversion is relevant to causation because it “serves as an

effective rebuttal to the [plaintiffs’] claim that the size of the reverse payment is a ‘surrogate’ for

the weakness of the [] patent.” In re Wellbutrin XL Antitrust Litig., 868 F.3d 132, 168-69 (3d Cir.

2017). In other words, even if DPPs prove that Forest made a large and unexplained payment,

causation cannot be presumed because a risk averse patentee may pay to obtain the certain outcome

associated with settlement, even if the patent is objectively strong. Id.

          Nor was Wellbutrin limited, as DPPs claim, to the issue of whether a “blocking patent”

was invalid or non-infringed. DPPs’ MIL 6 at 3. Instead, in discussing the size of the payment

generally, the court noted that they were “persuaded” as to “why risk aversion makes it difficult to

use the size of a settlement as a proxy for the brand-name’s likelihood of success in the litigatio n.”

868 F.3d at 168. Thus, risk aversion is a relevant and “effective rebuttal” to DPPs’ arguments on

causation. Id.

II.       Permitting Early Entry of Generic Namenda IR is a Procompetitive Benefit of the
          Namenda Patent Settlement Agreements

          DPPs’ final argument — that Forest should be precluded from “asserting that Mylan’s July

11, 2015 entry was ‘early’ and therefore a procompetitive justification for the reverse payment”

— also should also be rejected. DPPs’ MIL 6 at § B. Nothing in Actavis precludes Forest from


                                                  6
     Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 10 of 13



arguing that its settlement with Mylan permitted Mylan to enter earlier than it otherwise would

have been able to. In fact, Actavis recognized that early entry under a settlement agreement would

be a procompetitive benefit. See 570 U.S. at 154 (“We concede that settlement on terms permitting

the patent challenger to enter the market before the patent expires would also bring about

competition, again to the consumer’s benefit.”); see also In re Namenda Direct Purchaser Antitrust

Litig., No. 15-cv-07488, 2017 U.S. Dist. LEXIS 83446, at *60 (S.D.N.Y. May, 23, 2017) (quoting

same passage of Actavis).

       DPPs fail to mention that before the factfinder gets to procompetitive justifications under

the rule of reason, it is DPPs’ burden, as part of step one of the rule of reason, to prove

anticompetitive effects through a large and unexplained payment that “did, in fact, delay generic

entry.” Sergeants Benevolent Ass’n Health & Welfare Fund v. Actavis, plc, No. 15-cv-07488,

2016 U.S. Dist. LEXIS 128349, at *50-51 (S.D.N.Y. Sept. 13, 2016). DPPs attempt to short-

circuit their burden under the rule of reason by assuming the presence of a reverse payment that

delayed generic entry. But only after DPPs have satisfied their burden under step one does the

burden shift to Forest to show procompetitive justifications in step two. See In re Namenda, 331

F. Supp. 3d at 197-98.

       While DPPs are entitled to present evidence that the Forest-Mylan settlement agreement

contained a reverse payment that caused delay, Forest is not precluded from arguing the opposite.

Indeed, Forest intends to present evidence that the settlement provided Mylan with earlier entry

than it would have been able to secure through patent litigation.        ECF No. 699-2, Defs.’

Contentions at 7-9. Ultimately, whether the settlement in fact caused delay is the ultimate issue

for the jury to decide. Forest cannot be precluded from offering evidence that its settlement

accelerated, not delayed, generic entry. C.f. Fed. R. Evid. 702 advisory committee’s notes (“When



                                                7
     Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 11 of 13



facts are in dispute, experts sometimes reach different conclusions based on competing versions

of the facts.”). In fact, this Court has already repeatedly recognized the procompetitive nature of

Forest’s early-entry licenses to the generic challengers. See Sergeants Benevolent Ass’n, 2016

U.S. Dist. LEXIS 128349, at *50 (“The settlement terms permitted generic entry three months

before Forest’s patent exclusivity period expired, which, in effect, expedited the entry of generic

competition into the market for memantine therapy.”) (emphasis in original); In re Namenda, 2017

U.S. Dist. LEXIS 83446, at *53 (“The problem with Plaintiffs’ argument is that the settlement

agreements permitted the Generic Competitors to enter the market earlier than they could have if

Defendants had prevailed in the patent infringement litigation — a generally procompetitive

result.”) (emphasis in original).

        Nor is Forest attempting to reanimate the “scope of the patent” standard as DPPs contend.

DPPs’ MIL 6 at 7. Under the scope of the patent jurisprudence, a patent settlement was immunized

from scrutiny so long as the settlement permitted the alleged infringer to enter during the patent

period. Actavis, 570 U.S. at 146-48. Forest does not intend to argue to the jury that the settlement

is immunized from scrutiny because it permitted Mylan to enter prior to patent expiry.

Nevertheless, the fact that the settlement permitted entry prior to patent expiry is one factor the

jury should consider when evaluating whether the settlement, as a whole, was procompetitive or

anticompetitive.

        Further, DPPs are incorrect that procompetitive justifications must be limited to justifying

the “payment.” DPPs’ MIL 6 at 6. Courts applying Actavis have routinely rejected such a narrow

interpretation, instead viewing the challenged agreements as a whole. See, e.g., In re Loestrin 24

Fe Antitrust Litig, 261 F. Supp. 3d 307, 330-31 (D.R.I. 2017) (viewing agreement “as a whole . . .

to determine its alleged effect on competition”); In re Wellbutrin XL Antitrust Litig., 133 F. Supp.



                                                 8
     Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 12 of 13



3d 734, 754 (E.D. Pa. 2015) (“The Wellbutrin settlement was negotiated as a whole, agreed to as

a whole, and went into effect as a whole, so failing to evaluate the agreement as a whole would

overlook context essential to determining any possible anticompetitive effects.”), aff’d 868 F.3d

132 (3d Cir. 2017). As such, Courts reject similar arguments to those made by DPPs here to

exclude evidence of early entry. See, e.g., In re Solodyn (Minocycline) Antitrust Litig., No. 14-

md-02503, 2018 U.S. Dist. LEXIS 18979, at *24-27 (D. Mass. Feb. 6, 2018) (denying motion to

exclude expert’s testimony that “early entry . . . justified” settlement agreement); Lidoderm, 2018

WL 7814761, at *7-8 (holding “‘early’ entry” was a permissible procompetitive justification).

This Court should similarly reject DPPs’ motion seeking to exclude evidence that the settlement

agreement allowed for early generic entry.

                                        CONCLUSION

       Forest respectfully requests that this Court deny Plaintiffs’ Motion In Limine No. 6.

Dated: June 14, 2019                                 Respectfully submitted,



                                                      By:    /s/ Martin M. Toto
 Beth Wilkinson                                       Martin M. Toto
 Rakesh Kilaru                                        Heather K. McDevitt
 Kieran Gostin                                        John H. Chung
 WILKINSON WALSH + ESKOVITZ                           Michael E. Hamburger
 2001 M Street NW, 10th Floor                         William H. Bave, III
 Washington, D.C. 20036                               Kristen O’Shaughnessy
 Telephone: (202) 847-4000                            Kevin C. Adam
                                                      WHITE & CASE LLP
 Counsel for Defendants Actavis plc,                  1221 Avenue of the Americas
 Forest Laboratories, LLC, Forest                     New York, New York 10020
 Laboratories, Inc., and Forest                       Telephone: (212) 819-8200
 Laboratories Holdings Ltd.
                                                      J. Mark Gidley
                                                      Christopher M. Curran
                                                      Eric Grannon
                                                      WHITE & CASE LLP
                                                      701 Thirteenth Street, NW
                                                      Washington, DC 20005

                                                9
Case 1:15-cv-07488-CM-RWL Document 843 Filed 06/14/19 Page 13 of 13



                                     Telephone: (202) 626-3600

                                     Heather M. Burke
                                     Eric E. Lancaster
                                     WHITE & CASE LLP
                                     3000 El Camino Real
                                     2 Palo Alto Square, Ste. 900
                                     Palo Alto, CA 94306
                                     Telephone: (650) 213-0300

                                     Counsel for Defendants Actavis plc,
                                     Forest Laboratories, LLC, Forest
                                     Laboratories, Inc., and Forest
                                     Laboratories Holdings Ltd.




                                10
